Matter of Judith C. (Stephanie C.) (2018 NY Slip Op 04478)





Matter of Judith C. (Stephanie C.)


2018 NY Slip Op 04478


Decided on June 15, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND WINSLOW, JJ.


717 CAF 17-01110

[*1]IN THE MATTER OF JUDITH C. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; STEPHANIE C., RESPONDENT, AND LAWRENCE C., RESPONDENT-APPELLANT. (APPEAL NO. 2.)


TIMOTHY R. LOVALLO, BUFFALO, FOR RESPONDENT-APPELLANT.
JAMES E. BROWN, BUFFALO, FOR PETITIONER-RESPONDENT. 
DAVID C. SCHOPP, THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Lisa Bloch Rodwin, J.), entered May 2, 2017 in a proceeding pursuant to Family Court Act article 10. The order, inter alia, determined that respondent Lawrence C. derivatively neglected the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of David C. ([appeal No. 1] — AD3d — [June 15, 2018] [4th Dept 2018]).
Entered: June 15, 2018
Mark W. Bennett
Clerk of the Court